DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pacholski (USP 8720387) in further view of Wunning et al. (US PG Pub. 20100112502).

[AltContent: arrow][AltContent: textbox (Duct Tube-Free Annular Area)]
[AltContent: arrow][AltContent: textbox (Duct Tube-Free Annular Area)][AltContent: arrow][AltContent: textbox (Transverse Cross Section)][AltContent: rect][AltContent: connector][AltContent: arrow][AltContent: textbox (First Imaginary Circle)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Duct Tube Pair)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Duct Tube Pair)][AltContent: arrow][AltContent: textbox (Second Imaginary Circle)][AltContent: arrow][AltContent: textbox (Longitudinal Central Axis)][AltContent: oval][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    782
    521
    media_image1.png
    Greyscale

Pacholski Figure 1
Regarding Claim 1, Pacholski discloses a heat exchanger for thermally coupling a first fluid (water supplied by inlet stub pipe (11)) to a second fluid (exhaust gas supplied through combustion chamber (4)) so as to transfer heat and in a fluidically separate manner (shown in figure 1), the heat exchanger comprising: 	
a housing tube (9) having a longitudinal central axis (shown in figure 1), through which a first flow path for the first fluid extends (annotated by arrows in figure 1), 
a plurality of duct tubes (1), which each have a longitudinal axis (shown in figure 1, the longitudinal axis is parallel to the central axis of the outer jacket (9)) and defining a second flow path for the second fluid (shown in figure 1, being the flow path through the pipe elements (1) for the exhaust gas), the plurality of duct tubes extending through the first flow path for the first fluid (shown in figure 1), to allow the first fluid to flow around the duct tubes outside of the duct tubes and to allow the second fluid to flow through the duct tubes inside the duct tubes (shown in figure 1), wherein 
the duct tubes (1) are arranged completely inside the housing tube (9) and are each secured to the housing tube by a securing assembly (2, 3 and 5-7) arranged between the housing tube (9) and the duct tubes (1), wherein 
the securing assembly (2, 3 and 5-7) has two cover parts (2 and 3) near opposite ends of the housing tube (9, shown in figure 1), respectively, through which duct tubes pass (shown in figure 1), wherein each of the duct tubes (1) has open ends longitudinally outward from the cover parts, respectively, thereby forming duct openings (shown in figure 1, wherein the pipe elements (1) extend into the upper (2) and lower (3) sieves in order to deliver working fluid), and wherein 
the securing assembly has at least one guide part (5-7), which is arranged longitudinally between the two cover parts (shown in figure 1) at a distance from the cover parts (shown in figure 1), and completely penetrated by the duct tubes (1), for guiding the first fluid (shown in figure 1). Although Pacholski discloses duct tubes (1) protruding through a first fluid flow path, Pacholski fails to disclose duct tubes comprising flow guide plates for guiding the first fluid between the duct tubes in the first flow path.
Wunning, also draw to a heat exchanger with flattened pipes, teaches duct tubes (16) comprising flow guide plates (28) for guiding a first fluid between the duct tubes (16) in a first flow path (shown in figures 1 and 2, wherein the corrugated sheet metal elements (28) are situated within the fluid flow path).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubes of Pacholski with a corrugated metal sheet, as taught by Wunning, the motivation being to provide a means to properly space the heat exchanger tubes or to increase heat transfer by absorbing thermal energy within the flow path (see ¶ [31]).         
Regarding Claim 2, Pacholski further discloses the heat exchanger has at least one cross-section centered around the longitudinal central axis (shown in annotated figure 1) of the housing tube and in which the longitudinal central axis of the housing tube defines a housing center (shown in annotated figure 1), wherein 
at least two imaginary cross-sectional circles (shown in annotated figure 1) are arranged between the housing center and the housing tube (shown in annotated figure 1), wherein at least two duct tube pairs of two duct tubes located radially opposite one another (shown in annotated figure 1) are arranged between the two cross-sectional circles so as to be distributed around the housing center in a circumferential direction (shown in annotated figure 1).
Regarding Claim 3, Pacholski further discloses one of the at least two imaginary cross-sectional circles is an outer cross- sectional circle and another one of the at least two imaginary cross-sectional circles is an inner cross-sectional circle (shown in annotated figure 1, wherein the annotated imaginary circles have different diameters), wherein a duct tube-free annular area is defined between the outer cross- sectional circle and the housing tube (shown in annotated figure 1), and wherein a duct tube-free circular area is defined between the inner cross- sectional circle and the housing center (shown in annotated figure 1).
Regarding Claim 4, Pacholski further discloses at least one of the at least two cross-sectional circles (shown in annotated figure 1) is arranged centrically with respect to the housing center (shown in annotated figure 1), wherein the cross-sectional circles have cross-sectional circle diameters, which differ from one another (shown in annotated figure 1, wherein the outer diameter is larger than the inner diameter).
Regarding Claim 6, although Pacholski discloses the heat exchanger has at least one cross-section transverse to the longitudinal central axis of the housing tube (shown in annotated figure 1, being located adjacent the partition 6) and in which the longitudinal central axis (shown in annotated figure 1) of the housing tube defines a housing center (housing center is located along the annotated “Longitudinal Central Axis” at the annotated “Transverse Cross Section”), wherein 
at least two imaginary cross-sectional circles (shown in annotated figure 1) are arranged between the housing center and the housing tube (9), wherein 
duct tube pairs (shown in annotated figure 1) of two duct tubes (1) located radially opposite one another are arranged between an inner imaginary cross-sectional circle and an outer imaginary cross-sectional circle of the at least two imaginary cross-sectional circles (shown in annotated figure 1) so as to be distributed around the housing center in a circumferential direction (shown in annotated figure 1), wherein 
first duct tubes (duct tubes located adjacent the annotated “First Imaginary Circle”) are circumferentially distributed on the inner cross-sectional circle around the housing center (shown in annotated figure 1) and second duct tubes (duct tubes located adjacent the annotated “Second Imaginary Circle”) are circumferentially distributed on the outer cross-sectional circle around the housing center (shown in annotated figure 1), Pacholski fails to disclose flow guide plates for guiding the first fluid are arranged between the first duct tubes and the second duct tubes, wherein at least one flow guide plate is soldered to at least one of the first duct tubes and to at least one of the second duct tubes.
Wunning, also draw to a heat exchanger with flattened pipes, teaches duct tubes (16) comprising flow guide plates (28) for guiding a first fluid (shown in figures 1 and 2, wherein the corrugated sheet metal elements (28) are situated within the fluid flow path) are arranged between the first duct tubes (shown in figure 2, being the circumferential duct tubes that are directly adjacent the pipe wall (11)) and the second duct tubes (shown in figure 2, being the circumferential duct tubes that share a common corrugated sheet metal element (28) with the aforementioned first duct tubes), wherein at least one flow guide plate is soldered to at least one of the first duct tubes and to at least one of the second duct tubes (shown in figure 2, wherein the corrugated sheet metal elements (28) are attached to the tubes). Further, it is noted that Wunning teaches brazing and soldering heat exchanger components (“The pipes 16 are sealingly secured in the flange 12 by suitable joining means such as, for example, brazing solder connections”, ¶ [28]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubes of Pacholski with flow guide plates for guiding the first fluid being arranged between the first duct tubes and the second duct tubes, wherein at least one flow guide plate is soldered to at least one of the first duct tubes and to at least one of the second duct tubes, as taught by Wunning, the motivation being to provide a means to properly space the heat exchanger tubes or to increase heat transfer by absorbing thermal energy within the flow path (see ¶ [31]).         
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “soldered” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 10, Pacholski further discloses the heat exchanger has at least one cross-section, in which the longitudinal central axis (shown in annotated figure 1) of the housing tube defines a housing center (shown in annotated figure 1, wherein the annotated axis is situated at the center of the annular heat exchanger), wherein two concentric imaginary cross-sectional circles (shown in annotated figure 1 being the first and second imaginary circles) are arranged between the housing center and the housing tube (shown in annotated figure 1), wherein duct tube pairs (shown in annotated figure 1) respectively consisting of two duct tubes (shown in annotated figure 1, being the tubes that are aligned from an imaginary line from the center to the outside diameter of the shell) located radially opposite one another are arranged between the two imaginary cross-sectional circles (shown in annotated figure 1) so as to be distributed around the housing center in a circumferential direction (shown in annotated figure 1), wherein each of the duct tubes is configured as a flat tube (shown in annotated figure 1) and has a rectangular cross-sectional area (shown in annotated figure 1), which is constant along the longitudinal axis (shown in annotated figure 1) of the duct tube and which comprises rounded cross-sectional areas of duct tube corners (shown in annotated figure 1), wherein each flat tube has two long sides located opposite one another with respect to the longitudinal axis of the duct tube (shown in annotated figure 1), and two short sides located opposite one another, which connect the long sides to one another (shown in annotated figure 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pacholski (USP 8720387) in view of Wunning et al. (US PG Pub. 20100112502) as applied in Claims 1-4, 6 and 10 above and in further view of Kozai (Translation of Japanese Patent Document JP2005315508A) hereinafter referred to as Kozai.
Regarding Claim 8, although Pacholski discloses duct tubes (1) protruding through a first fluid flow path, Pacholski fails to disclose an inner cross-section of the first duct tubes is smaller than an inner cross-section of the second duct tubes.
Kozai, also draw to a shell and tube heat exchanger, teaches an inner cross-section of the first duct tubes (28) is smaller (shown in figure 3) than an inner cross-section of the second duct tubes (30). Kozai states, “a structure having a plurality of tubes provided, an inflow port through which a fluid flows in and an outflow port from which the fluid flows out, wherein the diameter of the tube on the outside is larger than the diameter of the tube near the center of the cross section of the shell. Because it has been adopted, small diameter tubes with high gas flow resistance are arranged in the center of the header where the gas flow rate is large, so gas that cannot flow into these tubes flows toward the outer periphery, and the flow resistance is low Since the gas flows into the large diameter tube, the gas is distributed in a well-balanced manner throughout the tube” (see ¶ [19]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubes of Pacholski with an inner cross-section of the first duct tubes being smaller than an inner cross-section of the second duct tubes, as taught by Kozai, the motivation being to balance the incoming flow to mitigate pockets of high resistance (see ¶ [19]).         

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pacholski (USP 8720387) in view of Wunning et al. (US PG Pub. 20100112502) as applied in Claims 1-4, 6 and 10 above and in further view of Schuricht et al. (US PG Pub. 20140014077), hereinafter referred to as Schuricht.
Regarding Claim 9, although Pacholski further discloses the duct tubes (1), cover parts (9) and to the at least one guide part (5-7), Pacholski fails to disclose the duct tubes are soldered to the cover parts and to the at least one guide part.
Schuricht, also drawn to a shell and tube heat exchanger, teaches heat exchanger components are soldered to one another (“brazing”, see ¶ [27,32]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger components of Pacholski being soldered to one another, as taught by Schuricht, the motivation being that brazing is well known to provide high joint strength between metallic components and is able to withstand the numerous thermal cycles of the heat exchanger without degradation or failure.         
In product-by-process claims, as in Claim 9, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 9, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “soldered” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 13, although Pacholski discloses the heat exchanger having a housing tube (shown in annotated figure 1, being located adjacent the partition 6), the duct tubes (1), the two cover parts (2 and 3), and the at least one guide part (5-7), Pacholski fails to teach the parts are all made of an aluminum material.
Schuricht, also drawn to a shell and tube heat exchanger, teaches heat exchanger components are all made of an aluminum material (“the tubes 190 can be made from any suitable material such as a thin-walled metal like aluminum, steel, or copper”) ¶ [26], “The header plates 200, 202 can be relatively thick, flat plates of a metallic material like steel or aluminum”) ¶ [27], “Like the header plates 200, 202, the core shell 210 can be made from a metal such as steel or aluminum”) ¶ [28]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger components of Pacholski being formed of aluminum, as taught by Schuricht, the motivation being that aluminum is light weight, easily accessible, comprises a high heat transfer coefficient and is able to withstand the numerous thermal cycles of the heat exchanger without degradation or failure.         
Pacholski discloses the claimed invention except for the heat exchanger components being formed of aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat exchanger components from aluminum, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 14, although Pacholski discloses the heat exchanger having a housing tube (shown in annotated figure 1, being located adjacent the partition 6), the duct tubes (1), the two cover parts (2 and 3), and the at least one guide part (5-7), Pacholski fails to teach the parts are all made of an aluminum material and are soldered to one another in a firmly bonded manner as part of a soldering process performed under controlled atmospheric conditions.
Schuricht, also drawn to a shell and tube heat exchanger, teaches heat exchanger components are all made of an aluminum material (“the tubes 190 can be made from any suitable material such as a thin-walled metal like aluminum, steel, or copper”) ¶ [26], “The header plates 200, 202 can be relatively thick, flat plates of a metallic material like steel or aluminum”) ¶ [27], “Like the header plates 200, 202, the core shell 210 can be made from a metal such as steel or aluminum”) ¶ [28]) and are soldered to one another in a firmly bonded manner as part of a soldering process performed under controlled atmospheric conditions (“brazing”, see ¶ [27,32]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger components of Pacholski being formed of aluminum and soldered to one another in a firmly bonded manner as part of a soldering process performed under controlled atmospheric conditions, as taught by Schuricht, the motivation being that aluminum is light weight, easily accessible and comprises a high heat transfer coefficient and brazing is well known to provide high joint strength between metallic components and is able to withstand the numerous thermal cycles of the heat exchanger without degradation or failure.         
Pacholski discloses the claimed invention except for the heat exchanger components being formed of aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the heat exchanger components from aluminum, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
In product-by-process claims, as in Claim 14, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 14, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “soldered to one another in a firmly bonded manner as part of a soldering process performed under controlled atmospheric conditions” are drawn to methods of production and not the structural aspects of the instant invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wunning (US PG Pub.  2014/0262174) in view of Pacholski (USP 8720387) and in further view of Wunning et al. (US PG Pub. 20100112502).
Regarding Claim 10, Wunning’174 discloses a heat exchanger for thermally coupling a first fluid (cool gas supplied by inlet (19)) to a second fluid (hot gas supplied through inlet (31)) so as to transfer heat and in a fluidically separate manner (shown in figure 1), the heat exchanger comprising: 	
a housing tube (11-13) having a longitudinal central axis (shown in figure 1), through which a first flow path for the first fluid extends (shown in figure 1), 
a plurality of duct tubes (22), which each have a longitudinal axis (shown in figure 1, the longitudinal axis is parallel to the central axis of the housing (9)) and defining a second flow path for the second fluid (shown in figure 1, being the flow path through the tubes (22) for the gas), the plurality of duct tubes extending through the first flow path for the first fluid (shown in figure 1), to allow the first fluid to flow around the duct tubes outside of the duct tubes and to allow the second fluid to flow through the duct tubes inside the duct tubes (shown in figure 1), wherein 
the duct tubes (22) are arranged completely inside the housing tube (shown in figure 1) and are each secured to the housing tube by a securing assembly (14 and 15) arranged between (shown in figure 1) the housing tube and the duct tubes (22), wherein 
the securing assembly has two cover parts (14 and 15) near opposite ends of the housing tube (shown in figure 1), respectively, through which duct tubes pass (shown in figure 1), wherein each of the duct tubes (22) has open ends at the cover parts (shown in figure 1), respectively, thereby forming duct openings (shown in figure 1, wherein the tubes (22) allow for the capture of working fluid).
Wunning’174 fails to disclose duct tubes comprising flow guide plates for guiding the first fluid between the duct tubes in the first flow path.
Wunning, also draw to a heat exchanger with flattened pipes, teaches duct tubes (16) comprising flow guide plates (28) for guiding a first fluid between the duct tubes (16) in a first flow path (shown in figures 1 and 2, wherein the corrugated sheet metal elements (28) are situated within the fluid flow path).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubes of Pacholski with a corrugated metal sheet, as taught by Wunning, the motivation being to provide a means to properly space the heat exchanger tubes or to increase heat transfer by absorbing thermal energy within the flow path (see ¶ [31]).         
Wunning’174 fails to disclose each of the duct tubes has open ends longitudinally outward from at the cover parts, and wherein 
the securing assembly has at least one guide part, which is arranged longitudinally between the two cover parts at a distance from the cover parts, and completely penetrated by the duct tubes, for guiding the first fluid.
Pacholski, also drawn to a shell and tube heat exchanger, teaches the securing assembly (2, 3 and 5-7) has two cover parts (2 and 3) near opposite ends of the housing tube (9, shown in figure 1), respectively, through which duct tubes pass (shown in figure 1), wherein each of the duct tubes (1) has open ends longitudinally outward from the cover parts, respectively, thereby forming duct openings (shown in figure 1, wherein the pipe elements (1) extend into the upper (2) and lower (3) sieves in order to deliver working fluid), and wherein 
the securing assembly has at least one guide part (5-7), which is arranged longitudinally between the two cover parts (shown in figure 1) at a distance from the cover parts (shown in figure 1), and completely penetrated by the duct tubes (1), for guiding the first fluid (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Wunning’174 with the aforementioned limitations, as taught by Pacholski, the motivation being to simplify the assembly with less tolerances in the forming of the tubes and, regarding the guide part, to increase the turbulence within the heat exchanger as well as the flow path length, which increases the overall heat exchange of the shell and tube heat exchanger.         
Wunning’174 further discloses the heat exchanger has at least one cross-section, in which the longitudinal central axis (being situated at the central axis of the housing (11)) of the housing tube defines a housing center (shown in figure 1, wherein the axis is situated at the center of the annular heat exchanger), wherein two concentric imaginary cross-sectional circles are arranged between the housing center and the housing tube (see figure A-A, wherein the first imaginary circle is adjacent the bottom walls of the innermost tube ring and the second imaginary circle is adjacent the top walls of the second innermost tube ring), wherein duct tube pairs respectively consisting of two duct tubes located radially opposite one another are arranged between the two imaginary cross-sectional circles (the first and second tube rings are situated within the area created between the aforementioned first and second imaginary lines) so as to be distributed around the housing center in a circumferential direction (shown in figure A-A), wherein each of the duct tubes is configured as a flat tube (shown in figure A-A) and has a rectangular cross-sectional area (shown in figure A-A), which is constant along the longitudinal axis (shown in figure A-A, wherein the rectangular tube has a constant shape in the section labeled “A”) of the duct tube and which comprises rounded cross-sectional areas of duct tube corners (shown in figure A-A), wherein each flat tube has two long sides located opposite one another with respect to the longitudinal axis of the duct tube (shown in figure A-A), and two short sides located opposite one another, which connect the long sides to one another (shown in figure A-A).
Regarding Claim 11, Wunning’174 further discloses the flat tubes (22) are arranged between the cross-sectional circles in such a way that each of the short sides of each of the flat tubes faces the short side of a circumferentially adjacent flat tube (shown in figure A-A). 
Regarding Claim 12, Wunning’174 further discloses the flat tubes are arranged between the respective cross-sectional circles in such a way that the long sides of the flat tubes extend tangentially with respect to the housing center (shown in figure A-A).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weel (US PG Pub. 20080073059), hereinafter referred to as Weel.
Regarding Claim 16, Weel discloses a heat exchanger for thermally coupling a first fluid (water supplied by inlet (10)) to a second fluid (air supplied through inlet (20)) so as to transfer heat and in a fluidically separate manner (shown in figure 13), comprising: 	
a housing tube (9) having a longitudinal central axis (shown in figure 3), wherein a first flow path for the first fluid extends through the housing tube (shown in figure 3), comprising
a plurality of duct tubes (4), each of which has a longitudinal axis of the duct tube (shown in figure 3, the longitudinal axis is parallel to the central axis of the outer jacket (9)), the duct tubes defining a second flow path for the second fluid (shown in figure 3, being the flow path through the tubes (4) for the air), the duct tubes extending through the first flow path for the first fluid (shown in figure 3 and 13), to enable the first fluid to flow around the duct tubes and the second fluid to flow through the duct tubes inside the duct tubes (shown in figures 3 and 13), wherein 
the duct tubes (4) are arranged completely inside (shown in figure 3) the housing tube (9) and are each secured to the housing tube by a securing assembly (8b, 8c, 8d and header plates for attaching the tubes (4)) arranged between the housing tube (9) and the duct tubes (4), wherein 
the securing assembly has two opposite cover parts (header plates for attaching the tubes (4)) through which duct tubes pass (shown in figure 13), wherein the duct tubes (4) have openings longitudinally outward from the cover parts, thereby forming duct openings (shown in figure 13, wherein the tubes (4) extend from the respective header plates), and wherein 
the securing assembly has at least one guide part (8b-8d), arranged longitudinally between the two cover parts (shown in figure 13) at a distance from the cover plates (shown in figure 13) and completely penetrated by the duct tubes (4), for guiding the first fluid (shown in figure 13) wherein 
the duct tubes (4) are flat tubes (shown in figure 13), comprising two oppositely oriented short sides (shown in figure 13) and two oppositely oriented long sides (shown in figure 13), the flat tubes being aligned parallel to each other and parallel to the longitudinal central axis (shown in figure 13), wherein 
the flat tubes are located in two tube rows (shown in figure 13, being a top and bottom row) of three flat tubes each (shown in figure 13, wherein three tubes are centrally represented in the bottom and top rows) with the flat tubes of each tube row being arranged so that their long sides face each other (shown in figure 13),
one of the short sides of each flat tube (4) of one tube row (bottom row) being arranged to face one of the short sides of one of the flat tubes (4) of the other tube row (top row), and the two tube rows are flanked by two individual flat tubes (shown in figure 13, being the second outermost tubes on the right and left side of the heat exchanger) so that one long side of each of the individual tubes faces respective long sides (22) of two flat tubes of different ones of the two tube rows (shown in figure 13).
Regarding Claim 17, Weel further discloses the flat tubes (4) of at least two tube rows are arranged so that half of the short sides of one of the tube rows are adjacent to half of the short sides of another one of the tube rows (shown in figure 13).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
On page 16 of the Arguments, the Applicant states, “Weel shows multiple staggered rows of duct tubes rather than two rows as suggested by the Office Action (see Weel, Fig. 13). Even if one skilled in the art were to consider that there were two rows (i.e., an upper row and lower row as stated in the Office Action), each row has eight (8) duct tubes instead of three duct tubes with the upper and lower rows being flanked by four individual tubes instead of two individual tubes as claimed by the Applicant in the present disclosure.” The Examiner respectfully disagrees. “The transitional term ‘comprising’…is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (See MPEP 2111.03 I), wherein the rows and tubes of Weel encompass the claimed number/position of tubes found in Claim 16. 
On page 18 of the Arguments, the Applicant states, “the filler elements 28 are stated by Wunning to comprise corrugated sheet metal that are arranged to hold the heat exchanger pipes in a spaced relationship rather than being configured to guide the fluid between the duct tubes (see Wunning, par. [0031]). In doing so, Wunning states that the corrugated metal sheets extend parallel to the central axis, which reduces or eliminates any interaction with the flow of fluid (see Wunning, par. [0031]). In addition, the corrugated nature of the filler elements 28 further indicates that their purpose is not to intrude on the flow of the fluid.” The Examiner respectfully disagrees. Wunning states, “The corrugations of said elements are in contact with the heat exchanger pipes 16 that are arranged in several circles concentric with the central axis 15, thus holding the heat exchanger pipes 16 in a spaced relationship. In addition, they transfer the thermal energy absorbed from the exhaust gas stream in a convective manner--and by heat radiation--to the heat exchanger pipes 16” ¶ [31]. Therefore, the corrugations of Wunning interact with a flow and transfer heat from said flow to the heat exchanger pipes in addition to providing support for the heat exchanger pipes. 
The Applicant states, “In addition, the flow guide plates of the present disclosure may be integrally formed with the duct tubes, which cannot be accomplished with corrugated sheet metal (see original specification, par. [0017] & [0018]).” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763